Case: 19-20489     Document: 00516323398          Page: 1    Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 18, 2022
                                   No. 19-20489                   Lyle W. Cayce
                                                                       Clerk

   Maxim Crane Works, L.P.,

                                                            Plaintiff—Appellant,

                                       versus

   Zurich American Insurance Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-03667


   Before Smith, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          The parties to this insurance coverage dispute stipulate to all relevant
   facts and agree that the outcome turns on a single question of statutory
   interpretation: Who counts as an “employee” under the Texas Anti-
   Indemnity Act? See Tex. Ins. Code §§ 151.102, 151.103. Specifically, if
   an individual is employed by a general contractor, is that individual also an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20489     Document: 00516323398          Page: 2   Date Filed: 05/18/2022




                                   No. 19-20489


   “employee” of the subcontractor, such that the employee exception of the
   Act applies?
         We certified this question to the Supreme Court of Texas. And that
   court has now answered: No, the employee exception does not apply. Maxim
   Crane Works, L.P. v. Zurich Am. Ins. Co., 642 S.W.3d 551, 553 (Tex. 2022).
         We accordingly affirm.




                                        2